     Case 2:19-cr-00060-WBV-KWR Document 361 Filed 05/10/21 Page 1 of 7




                         UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                             CRIMINAL ACTION

VERSUS                                                               NO. 19-60-WBV-KWR

IMAD FAIEZ HAMDAN                                                    SECTION: D (4)
ZIAD ODEH MOUSA


                                  ORDER AND REASONS
       Before the Court is a Motion For Production of Jury Selection Records, filed by

defendants, Imad Faiez Hamdan and Ziad Odeh Mousa (collectively, “Defendants”).1

Defendants seek the production of certain jury selection records pursuant to 28 U.S.C.

§ 1867(f), claiming that the information is necessary for Defendants to supplement

their pending Motion to Dismiss Indictment and Stay Proceedings Due to Jury

Selection Violations. 2 Defendants’ specific requests are set forth in an exhibit

attached to their Motion, but they generally seek information related to the grand

jury that returned the Superseding Indictment against them in 2019, the petit jury

that will try the case in August 2021, and jury selection under the most recently

emptied Master Jury Wheel.3 Defendants assert that, “These requests are similar to

the discovery already ordered produced by Judge Ashe in the Age case.” 4 The

Government filed a Response to the Motion, opposing Defendants’ request to the




1 R. Doc. 342.
2 See, R. Doc. 284.
3 See, R. Doc. 342-3.
4 R. Doc. 342-1 at p. 4 (citing Criminal Action No. 16-32-BWA-JVM, United States v. Stanton Guillory,

et al. (E.D. La.)).
        Case 2:19-cr-00060-WBV-KWR Document 361 Filed 05/10/21 Page 2 of 7




extent Defendants seek information beyond the information that was recently

ordered to be produced in a criminal case pending in another Section of this Court,

United States v. Stanton Guillory, et al., Criminal Action No. 16-32-BWA-JVM (E.D.

La.).5

          After careful consideration of the parties’ memoranda and the applicable law,

the Motion is GRANTED in part and DENIED in part as premature.

          I.      LAW AND ANALYSIS

          The issue before the Court, whether Defendants are entitled to the production

of information regarding the Eastern District of Louisiana’s jury selection process,

was squarely before this Court in United States v. Guillory, et al., Crim. A. No. 16-32-

BWA-JVM (E.D. La.). In Guillory, United States District Judge Barry Ashe granted

a nearly identical motion filed by a defendant in that case, who sought the production

of information related to the grand jury that returned the indictment against him in

2017, the petit jury that would try his case in 2020, and jury selection under the most

recently emptied Master Jury Wheel.6 In reaching that conclusion, Judge Ashe set

forth the following analysis regarding the production of jury selection records

pursuant to 28 U.S.C. § 1867(f):

                 The Jury Selection and Service Act of 1968 (“JSSA”), 28 U.S.C. §§
          1861, et seq., provides that all litigants in federal court entitled to a trial
          by jury “shall have the right to grand and petit juries selected at random
          from a fair cross section of the community.” 28 U.S.C. § 1861. A citizen
          cannot be excluded from jury service “on account of race, color, religion,
          sex, national origin, or economic status.” Id. § 1862. The JSSA requires
          each district court to “devise and place into operation a written plan for


5   R. Doc. 346.
6   See, R. Doc. 384 in United States v. Guillory, Crim. A. No. 16-32-BWA-JVM (E.D. La. Mar. 4, 2020).
Case 2:19-cr-00060-WBV-KWR Document 361 Filed 05/10/21 Page 3 of 7




 random selection of grand and petit jurors that shall be designed to
 achieve the objectives of sections 1861 and 1862.” Id. § 1863(a).

        A defendant may challenge the selection of the grand or petit jury
 by moving to dismiss the indictment or to stay the proceedings on the
 ground that the jury was not selected in compliance with the JSSA. Id.
 § 1867(a). When a defendant intends to file such a motion, he is entitled
 to “inspect, reproduce and copy [the contents of records or papers used
 by the jury commission or clerk in connection with the jury selection
 process] at all reasonable times during the preparation and pendency of
 such a motion.” Id. § 1867(f). In Test v. United States, the Supreme Court
 held that, under § 1867(f), a litigant “has essentially an unqualified right
 to inspect jury lists,” which right “is required not only by the plain text
 of the statute, but also by the statute’s overall purpose of insuring ‘grand
 and petit juries selected at random from a fair cross section of the
 community.’” 420 U.S. 28, 30 (1975) (quoting 28 U.S.C. § 1861). “To avail
 himself of the right of access to jury selection records, a litigant need
 only allege that he is preparing a motion to challenge the jury selection
 process.” United States v. Royal, 100 F.3d 1019, 1025 (1st Cir. 1996)
 (finding that district court erred in requiring defendant to show probable
 success on the merits as a condition to access records).

        Although a litigant’s right to inspect the jury records is
 unqualified, federal courts have recognized that the scope of that right
 is not unlimited with respect to the materials sought to be made
 available or inspected. See, e.g., United States v. Diaz, 236 F.R.D. 470,
 482-83 (N.D. Cal. 2006) (barring access to completed jury questionnaires
 and lists of all disqualified and excused persons). In United States v.
 Rice, the court summarized this authority as follows:
        Despite recognizing defendants’ near-absolute right to
        inspect jury lists under Test, federal courts have uniformly
        declined to allow unfettered access to all jury-related
        documents and records. See, e.g., Diaz, 236 F.R.D. at 482
        (“The right to discovery by the Act and Test is not
        limitless.”); United States v. Carlock, 606 F. Supp. 491, 493
        (E.D. La.1985) (“the right of access involved here is not
        without limitations”); United States v. Gotti, 2004 WL
        2274712, *6 (S.D.N.Y. Oct. 7, 2004) (“Gotti II”) (defendant
        making § 1867(f) request “is not entitled to unencumbered
        access to juror information”); United States v. Causey, 2004
        WL 1243912, *9, *18 (S.D. Tex. May 25, 2004) (collecting
        cases for proposition that while a criminal defendant has
        an essentially unqualified right to inspect master list from
        which members of his grand and/or petit jury were
Case 2:19-cr-00060-WBV-KWR Document 361 Filed 05/10/21 Page 4 of 7




       selected, access to other jury records can be restricted);
       United States v. Gotti, 2004 WL 32858, *11 (S.D.N.Y. Jan.
       6, 2004) (“Gotti I” ) (“Moving defendants do not have an
       absolute right of access to all materials relating to the
       grand jury selection....”). The Act is not a license for
       litigants to rummage at will through all jury-related
       records maintained by the Clerk of Court. Indeed, as one
       appellate court has explained, § 1867(f) “provides that the
       contents of records or papers used by the clerk shall not be
       disclosed unless those records’ contents are shown to be
       ‘necessary’ for the preparation of a motion” alleging
       substantial failure to comply with the Act. United States v.
       Davenport, 824 F.2d 1511, 1515 (7th Cir. 1987); see also
       Diaz, 236 F.R.D. at 482 (“While a defendant has a statutory
       right to data required for a proper assessment of the
       composition of the panel, the [Act] does not automatically
       permit disclosure of other jury information” without a
       sworn statement showing particularized need). Under that
       reasoning, then, if certain records or papers are not
       reasonably necessary for preparation of a motion under the
       Act, then the Act does not authorize access to those records
       or papers.
 United States v. Rice, 489 F. Supp. 2d 1312, 1316-17 (S.D. Ala. 2007).

        In this vein, courts have imposed limits on the materials
 provided. For example, the Second Circuit has held that a defendant has
 a right to access only “records and papers already in existence,” and the
 jury administrator is not required to analyze data on the defendant’s
 behalf. United States v. Miller, 116 F.3d 641, 658 (2d Cir. 1997). Also,
 the Fourth Circuit has held that § 1867(f) does “not entitle [defendant]
 to the juror qualification questionnaires without some demonstration of
 necessity.” United States v. Curry, 993 F.2d 43, 44 (4th Cir. 1993) (citing
 United States v. Davenport, 824 F.2d 1511, 1514-15 (7th Cir. 1987)).
 Indeed, juror questionnaires contain a significant amount of personal
 information and the relevant demographic data disclosed therein can be
 obtained from other jury materials. See Rice, 489 F. Supp. 2d at 1319
 (collecting cases). Moreover, courts have been reluctant to provide access
 to the names, addresses, and personal identifying information of
 potential jurors, especially grand jurors. United States v. Stile, 2014 WL
 1908938, at *5 (D. Me. May 13, 2014) (citations omitted). Therefore,
 courts have held that “the redaction of personal identifiers, such as
 name, address, juror identification number, month and day of birth, and
 occupation, balances the grand [and petit] juror’s legitimate right of
 privacy against the [d]efendant’s right to mount a challenge to the
        Case 2:19-cr-00060-WBV-KWR Document 361 Filed 05/10/21 Page 5 of 7




           composition of the grand [or petit] jury.” Id.; see also United States v.
           Frye, 2006 WL 8425614, at *2 (E.D. La. Apr. 6, 2006) (Vance, J.) (order
           that defendant’s stand-by counsel be given access to “information
           concerning the race, ethnicity, sex, age, and residence, but not names or
           street addresses, of prospective jurors in the master and qualified jury
           wheels from which the grand jury that returned the … indictment was
           selected” and “of persons summoned for service and persons actually
           empaneled on the grand jury that returned the … indictment”).7

           Adopting Judge Ashe’s analysis in Guillory and applying it to the facts of this

case, the Court finds that Defendants are entitled to some of the information

requested in their Motion. Specifically, the Court finds Defendants are entitled to

information regarding the grand jury that returned the Superseding Indictment

against them, as well as the petit jury that will try their case in 2021, as set forth in

Schedules 1 and 2 attached to their Motion. The Court notes and intends for this to

be the same information that has been provided in the Guillory case. The Court

clarifies that, with respect to Defendants’ request for information regarding “jury

selection under the most recently emptied Master Jury Wheel,” as set forth in

Schedule 3, it is unclear to the Court whether Defendants seek information regarding

the 2013 Master Jury Wheel or the 2017 Master Jury Wheel. Defendants’ request is

granted to the extent they seek information regarding the 2013 Master Jury Wheel,

but denied as premature to the extent Defendants seek information regarding the

2017 Master Jury wheel, which has not yet been emptied.

           II.        CONCLUSION

           For the foregoing reasons, IT IS HEREBY ORDERED that Defendants’

Motion is GRANTED in part and DENIED as premature in part. The Motion is


7   Id. at pp. 2-4.
     Case 2:19-cr-00060-WBV-KWR Document 361 Filed 05/10/21 Page 6 of 7




GRANTED to the extent Defendants seek information regarding the grand jury that

returned the Superseding Indictment against them in 2019 and the petit jury that

will try their case in 2021.         The Motion is also GRANTED to the extent that

Defendants seek information regarding jury selection under the emptied 2013 Master

Jury Wheel. The Motion is DENIED as premature to the extent Defendants seek

information regarding jury selection under the emptied 2017 Master Jury Wheel.

       IT IS FURTHER ORDERED that the Clerk of Court shall permit, at a

reasonable time, counsel for Hamdan and counsel for Mousa8 to inspect, reproduce,

and copy existing documents or reports readily generated by the jury management

system that have previously been provided in the Guillory case pending in another

Section of this Court, with the same restrictions as imposed in that case.

       The Clerk of Court shall redact any and all personal identifiers from

       all documents or reports made available for inspection, including, but

       not limited to, personal identifiers such as name, street address, juror

       identification number, month and day of birth, occupation, and voting

       status information.

       IT IS FURTHER ORDERED that where one document or record contains

information responsive to more than one item listed in the Defendants’ Schedules (R.

Doc. 342-3), the Clerk of Court is not required to make available multiple copies of

the record, but may indicate where the requested information is located in the


8 The Government may designate counsel to accompany defense counsel during their inspection or to
inspect the documents or reports separately at another reasonable time. The records made available
for inspection are to be used only for the purpose of investigating a challenge to the jury selection
process, and counsel is not to share the records with Defendants.
    Case 2:19-cr-00060-WBV-KWR Document 361 Filed 05/10/21 Page 7 of 7




produced records. To the extent documents are maintained in an electronic format,

they should be made available, where possible, in such electronic format in a manner

capable of being read or reviewed without proprietary software.

      IT IS FURTHER ORDERED that where documents or records responsive to

this Order have not yet come into existence, but are created prior to the end of the

trial in this proceeding, the Clerk of Court shall make those records or documents

available for inspection as they come into existence.

      New Orleans, Louisiana, May 10, 2021.




                                       ______________________________
                                       WENDY B. VITTER
                                       United States District Judge
